
	

113 S1041 IS: Military Crime Victims' Rights Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1041
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to afford crime
		  victims' rights to victims of offenses under the Uniform Code of Military
		  Justice, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Crime Victims' Rights Act
			 of 2013.
		2.Extension of
			 crime victims' rights to victims of offenses under the Uniform Code of Military
			 Justice
			(a)Victims'
			 rights
				(1)In
			 generalSubchapter I of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by adding at the end
			 the following new section (article):
					
						806b. Art.
				6b.Victims' rights of victims of offenses under this
				chapter
							(a)RightsAny
				individual who is the victim of an offense under this chapter (the Uniform Code
				of Military Justice), regardless of whether such individual is a member of the
				Armed Forces (in this section referred to as a victim of a military
				crime), has the following rights:
								(1)The right to be
				reasonably protected from the accused.
								(2)The right to
				reasonable, accurate, and timely notice of any public proceeding in an
				investigation under section 832 of this title (article 32), court-martial,
				involuntary plea hearing, pre-sentencing hearing, or parole hearing involving
				the offense or of any release or escape of the accused.
								(3)The right not to
				be excluded from any such public proceeding, referred to in paragraph (2)
				unless the military judge, after receiving clear and convincing evidence,
				determines that testimony by the victim would be materially altered if the
				victim heard other testimony at that proceeding.
								(4)The right to be
				reasonably heard at any public proceeding referred to in paragraph (2).
								(5)The reasonable
				right to confer with the trial counsel in the case.
								(6)The right to full
				and timely restitution as provided in law.
								(7)The right to
				proceedings free from unreasonable delay.
								(8)The right to be
				treated with fairness and with respect for the victim's dignity and
				privacy.
								(b)Rights
				affordedIn any court-martial proceeding involving an offense
				against a victim of a military crime, the military judge shall ensure that the
				victim is afforded the rights described in subsection (a). Before making a
				determination described in subsection (a)(3), the military judge shall make
				every effort to permit the fullest attendance possible by the victim and shall
				consider reasonable alternatives to the exclusion of the victim from the
				criminal proceeding. The reasons for any decision denying relief under this
				subsection shall be clearly stated on the record.
							(c)Best efforts To
				accord rights(1)Military judges, trial
				and defense counsel, military criminal investigation organizations, services,
				and personnel, and other members and personnel of the Department of Defense
				engaged in the detection, investigation, or prosecution of offenses under this
				chapter (the Uniform Code of Military Justice) shall make their best efforts to
				see that victims of military crimes are notified of, and accorded, the rights
				described in that subsection.
								(2)The trial counsel in a case shall
				advise the victim that the victim can seek the advice of an attorney with
				respect to the rights described in subsection (a).
								(3)Notice of release otherwise required
				pursuant to this chapter shall not be given if such notice may endanger the
				safety of any person.
								(d)Enforcement and
				limitations(1)A victim of a military
				crime, the victim's lawful representative, and the trial counsel may assert the
				rights described in subsection (a). A person accused of an offense under this
				chapter (the Uniform Code of Military Justice) may not obtain any form of
				relief under this section with respect to such offense.
								(2)In a case where the military judge
				finds that the number of victims makes it impracticable to accord all of the
				victims the rights described in subsection (a), the military judge shall
				fashion a reasonable procedure to give effect to this section that does not
				unduly complicate or prolong the proceedings.
								(3)The rights described in subsection
				(a) shall be asserted in the court-martial in which the accused is being
				prosecuted for the offense. The military judge shall take up and decide any
				motion asserting a victim's right forthwith. If the military judge denies the
				relief sought, the movant may petition the Court of Criminal Appeals. The Court
				of Criminal Appeals may issue the writ on the order of a single judge pursuant
				to the rules of the Court of Criminal Appeals. The Court of Criminal Appeals
				shall take up and decide such application forthwith within 72 hours after the
				petition has been filed. In no event shall proceedings be stayed or subject to
				a continuance of more than five days for purposes of enforcing this section. If
				the Court of Criminal Appeals denies the relief sought, the reasons for the
				denial shall be clearly stated on the record in a written opinion.
								(4)In any appeal in a case under this
				chapter (the Uniform Code of Military Justice), the Government may assert as
				error the military judge's denial of any victim's right in the proceeding to
				which the appeal relates.
								(5)In no case shall a failure to afford
				a right under this section provide grounds for a new trial. A victim may make a
				motion to re-open a plea or sentence only if—
									(A)the victim has asserted the right to
				be heard before or during the proceeding at issue and such right was
				denied;
									(B)the victim petitions the Court of
				Criminal Appeals for a writ of mandamus within 14 days; and
									(C)in the case of a plea, the accused has
				not pled to the highest offense charged.
									(6)Nothing in this section shall be
				construed to authorize a cause of action for damages or to create, to enlarge,
				or to imply any duty or obligation to any victim or other person for the breach
				of which the United States or any of its officers or employees could be held
				liable in damages. Nothing in this section shall be construed to impair the
				prosecutorial discretion of a Judge Advocate General or any officer under his
				direction.
								(e)Certain
				victimsIn the case of a victim of a military crime who is under
				18 years of age, incompetent, incapacitated, or deceased, the legal guardians
				of the victim or the representatives of the victim's estate, family members, or
				any other persons appointed as suitable by the military judge, may assume the
				victim's rights under this section, but in no event shall an accused be named
				as such guardian or
				representative.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of chapter 47 of such title (the Uniform Code of Military Justice) is amended
			 by adding at the end the following new item:
					
						
							806b. Art. 6b. Victims' rights of victims of offenses under
				this
				chapter.
						
						.
				(b)Procedures To
			 promote compliance
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall modify the Manual for
			 Courts-Martial, and prescribe such other regulations as the Secretary considers
			 appropriate, to enforce the rights of victims of military crimes and to ensure
			 compliance by responsible members of the Armed Forces and personnel of the
			 Department of Defense with the obligations specified in section 806b of title
			 10, United States Code (article 6b of the Uniform Code of Military Justice), as
			 added by subsection (a).
				(2)ElementsThe
			 modifications and regulations issued pursuant to paragraph (1) shall include
			 the following:
					(A)The designation
			 of an administrative authority within the Department of Defense to receive and
			 investigate complaints relating to the provision or violation of the rights of
			 victims of military crimes.
					(B)A requirement for
			 a course of training for judge advocates and other appropriate members of the
			 Armed Forces and personnel of the Department that fail to comply with section
			 806b of title 10, United States Code (article 6b of the Uniform Code of
			 Military Justice), as so added, and otherwise assist such personnel in
			 responding more effectively to the needs of victims of military crimes.
					(C)Disciplinary
			 sanctions, including suspension or termination from employment in the case of
			 employees of the Department of Defense, for members of the Armed Forces and
			 other personnel of the Department who willfully or wantonly fail to comply with
			 section 806b of title 10, United States Code (article 6b of the Uniform Code of
			 Military Justice), as so added.
					(D)Mechanisms to
			 ensure that the Secretary of Defense shall be the final arbiter of a complaint
			 authorized pursuant to subparagraph (A) by a victim of a military crime that
			 the victim was not afforded the rights provided under section 806b of title 10,
			 United States Code (article 6b of the Uniform Code of Military Justice), as so
			 added
					
